id office uilc cca_2010092211222437 ---------- number release date from ------------------- sent wednesday date am to -------------------- cc ----------- subject re adj on 886-a not addressed on sch of adj 4605-a or 886-z the explanation of adjustments is part of the fpaa if it is attached to the schedule of adjustments may contain additional adjustments such as reallocations when a partner signs the form 870-pt he is also agreeing to the adjustments contained in the explanation of adjustments assuming that it is attached if the agreement is not specially designated as a partial agreement it resolves all partnership items for the year - items that are not adjusted remain as reported so you will need to look at the actual signed agreement to see what the partner agreed to including any attachments to the schedule of adjustments if the one year period under section f has already expired you can look to the partners' underlying sec_6501 statute as possibly giving you more time to make any assessments you missed it
